Citation Nr: 1825032	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-37 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Tiffany Bodger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Regional Office in Reno, Nevada now has jurisdiction over the matter.  The Veteran appeared at a videoconference hearing in November 2015.  The Board denied the claim in January 2016. 

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans' Claims (the Court), and by a September 2016 Order, the Court vacated and remanded the claim for adjudication in accordance with a Joint Motion for Remand.  The Board remanded the claim in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, myasthenia gravis is etiologically related to his active service.


CONCLUSION OF LAW

The requirements for service connection for myasthenia gravis have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for myasthenia gravis, to include as due to in-service exposure to ionizing radiation.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), service connection may also be established by showing continuity of symptoms.  38 C.F.R. § 3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

For cases involving radiation, service connection can be established in three ways. First, service connection can also be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309 (d).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (when the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation).

In this case, the Board resolves the benefit of the doubt in the Veteran's favor and finds that service connection for myasthenia gravis was caused or aggravated by the Veteran's service.  In so finding, the Board places significant probative weight on two opinions supportive of the Veteran's claim.  One opinion, drafted by a Chief VA neurologist in November 2015, concluded that the Veteran's exposure to ionizing radiation in service was the cause of his ocular myasthenia.  The neurologist explained that he had been examining the Veteran regularly since 2014 and was familiar with the Veteran's medical history.  The second significant opinion was submitted in July 2017, when the Veteran's private neurologist stated that the Veteran's medical history showed excellent supporting documentation for continuous and ongoing symptoms of myasthenia gravis since separation from service.  The record includes other positive opinions that are consistent with this competent and probative evidence.  In June 2014, a different private neurologist submitted an opinion that, based upon a review of previous medical reports to include those in the VA system, there was a known history of cause-and-effect between exposure to radiation and the development of myasthenia.  In light of the Veteran's well-documented exposure to radiation in service, it was therefore possible to relate his myasthenia to such exposure.  Likewise, in May 2015, another VA physician submitted a statement concluding that the Veteran's myasthenia gravis was as likely as not caused by his participation in an in-service site test involving atmospheric detonation of a nuclear device.

The Board notes that in two instances this case was reviewed by the Director of Compensation & Pension Services and VA specialists in environmental hazards who found it less likely than not that the Veteran's exposure to radiation in service caused or aggravated his myasthenia gravis.  In both instances, the examiners' determined that the Veteran's total estimated dose of radiation exposure, 16.5 rems, was far below the threshold for effects to the peripheral, to include ocular, nerves. 

The Board notes that the Veteran has submitted articles and letters he has researched or received through the years suggesting that his actual radiation exposure in service was not known.  However, despite any issues as to the accuracy of his estimated radiation dosage, the Board finds the positive, competent medical opinions in this case to be persuasive.  The opinions at least place the question of causal connection in equipoise.  While the VA specialists who provided the negative opinions did so based upon the low radiation exposure documented for the Veteran, the positive opinions are based upon a familiarity with the Veteran's specific medical history.  The positive opinions were also provided by specialists in neurology.  Given the competing, and equally well-reasoned and qualified medical opinions, the Board finds that the benefit of the doubt favors the Veteran and service connection for myasthenia gravis is warranted.


ORDER

Service connection for myasthenia gravis is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


